DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. (9,248,647) (hereinafter Iwanaga et al.).
Regarding Claim 1, Iwanaga et al. teaches a liquid ejecting head (1, Fig. 1) comprising: an element substrate (2, Figs. 2, 3A-3C) that includes a plurality of energy generating elements (not shown in Figures) generating energy for ejecting a liquid, and a plurality of electrodes (4, Figures 3A-3C) connected to the plurality of energy generating elements [Column 3 lines 3-15, Column 4 lines 23-32]; and a wiring substrate (14, Figs. 3A-3C) that includes a plurality of electrode terminals (15, Figs. 3A-3C) connected to the plurality of electrodes (4), wherein the plurality of electrodes (4) 

Regarding Claim 2, Iwanaga et al. teaches the liquid ejecting head (1), further comprising: an ejection orifice forming member (see Figs. 1-3A-3C) that is disposed at a position on the element substrate (2), which does not overlap the wiring substrate (14), and that includes an ejection orifice (see Figs. 1-2, 3A) from which a liquid to which energy is applied from the energy generating element (not shown in Figures) is ejected [Column 3 lines 8-15].

Regarding Clam 9, Iwanaga et al. teaches a manufacturing method of a liquid ejecting head (1, Fig. 1), comprising: bonding an element substrate (2, Figs. 2 and 3A-3C)  that includes a plurality of energy generating elements (not shown in Figures) generating energy for ejecting a liquid [Column 3 lines 8-15], and a plurality of electrodes (4, Figs. 3A-3C) connected to the plurality of energy generating elements (not .

Claim(s) 1-2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (2017/0021622) (hereinafter Takahashi).
Regarding Claim 1, Takahashi teaches a liquid ejecting head (10, Fig. 1) comprising: an element substrate (2, Figs. 2 and 3A-3C) that includes a plurality of energy generating elements (not shown in Figures) generating energy for ejecting a liquid, and a plurality of electrodes (22, Figs. 3A-3C) connected to the plurality of energy 

Regarding Claim 2, Takahashi teaches the liquid ejecting head (10), further comprising: an ejection orifice forming member (see Fig. 2) that is disposed at a position on the element substrate (2), which does not overlap the wiring substrate (3), and that includes an ejection orifice (21, Fig. 2) from which a liquid to which energy is applied from the energy generating element (not shown in Figures) is ejected [Paragraph 0031].

Regarding Claim 9, Takahashi teaches  a manufacturing method of a liquid ejecting head (10), comprising: bonding an element substrate (2, Figs. 3A-3C) that includes a plurality of energy generating elements (not shown in Figures) generating .
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 3-5 is the inclusion of the .
The primary reason for the allowance of claim(s) 6 is the inclusion of the limitation of a liquid ejecting head that includes a pitch of electrode terminals adjacent each other facing a gap therebetween is larger than a pitch of the other terminals among a plurality of electrode terminals.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation of a liquid ejecting head that includes an electrode and electrode terminal face each other via a bump and a resin layer is a non-conductive resin film and a non-conductive resin paste.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation of a liquid ejecting head that includes an electrode and electrode terminal are in direct contact and a resin layer is made of an anisotropic conductive resin film.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853